Citation Nr: 1826500	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-34 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia with degenerative changes.

2.  Entitlement to an initial rating in excess of 10 percent for left knee chondromalacia with degenerative changes.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for tinea cruris.

6.  Entitlement to service connection for a skin disorder other than tinea cruris.

7.  Entitlement to service connection for an acquired psychiatric disorder.

8.  Entitlement to service connection for a right hip disorder.

9.  Entitlement to service connection for a left hip disorder.

10.  Entitlement to service connection for erectile dysfunction.

11.  Entitlement to a rating in excess of 20 percent for myofascial lumbar syndrome.

12.  Entitlement to service connection for a left leg neurological disorder secondary to myofascial lumbar syndrome.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September to December 1992, with subsequent Reserve service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2012 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board has recharacterized the skin and pruritus ani claims as reflected on the title page, as to do so allows for a favorable disposition of the tinea cruris claim at this time.  The Board has also broadened the claim for an adjustment disorder claim as reflected on the title page.

The issue of entitlement to service connection for tinea cruris is addressed below.  The remaining issues are REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


FINDING OF FACT

Tinea cruris was diagnosed on private examination in October 2009, during VA examination in February 2012 and during service in September 1992, and the Veteran has competently and credibly related his current tinea cruris to service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinea cruris are met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159(a)(2), 3.303 (2017).


ORDER

Entitlement to service connection for tinea cruris is granted.


REMAND

Regarding the right and left knee disabilities, the February 2012 and November 2015 VA examination reports and October 2016 Disability Benefits Questionnaire do not contain necessary range of motion or functional loss findings, warranting a new examination.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint), and Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).

Regarding the skin and right ankle claims, the February 2012 VA examiner diagnosed the Veteran with a right ankle sprain, tinea cruris, tinea versicolor, and genital warts.  However, the examiner reported that the Veteran's file was unavailable for review and, thus, a nexus opinion for the diagnosed conditions could not be provided without resorting to mere speculation.  Therefore, addendum opinions are needed on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to obtain an examination or opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  In addition, while on remand, updated treatment records should be associated with the file.  As record does not demonstrate the presence of a current disability in the left ankle, to include on the basis of a functional impairment due to pain, action on this claim is deferred pending this development.

Finally, the claims of entitlement to service connection for an acquired psychiatric disorder, bilateral hip disorders, erectile dysfunction, and a left leg neurological disorder as well as to an increased rating for a lumbar spine disability must be remanded for issuance of a statement of the case (SOC).  In this regard, such claims were denied by a December 2015 rating decision.  The Veteran then filed a notice of disagreement (NOD) in November 2016.  At present, the Veteran has not been issued an SOC for these claims.  Accordingly, the Board finds that remand of these claims for issuance of an SOC is necessary.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the claims are REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to the issues of entitlement to service connection for an acquired psychiatric disorder, a right hip disorder, a left hip disorder, erectile dysfunction, and a left leg neurological disorder and entitlement to a rating in excess of 20 percent for the lumbar spine disability.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on such issue.

2.  Obtain any outstanding VA treatment records.

3.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records, to include any updated records from the University of Texas Southwestern Medical Center at Dallas.

4.  Then schedule a VA examination to assess the severity of the Veteran's right and left knee disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested for pain (1) on active motion, (2) on passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's knees due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

A complete rationale shall be given for all opinions and conclusions expressed.

5.  Then obtain an addendum opinion addressing the etiology of the Veteran's right ankle disorder.  The entire claims file should be reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that diagnosed right ankle sprain had its onset during active service or during any period of active duty for training (ACDUTRA), is related to an injury during a period of inactive duty for training (INACDUTRA), or is otherwise etiologically related to the Veteran's service, to include in-service right ankle tendonitis and pain reported in November 1992.  

A detailed rationale for all opinions should be provided.

6.  Then obtain an addendum opinion addressing the etiology of the Veteran's current skin disorders other than tinea cruris.  The entire claims file should be reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner is asked to address the following:

(a) For each disagnosed skin disorder other than tinea cruris and genital warts present since July 2010, to include but not limited to tinea versicolor, tinea pedis, and pseudofolliculitis barbae, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each identified condition had its onset during active service or any period of ACDUTRA or is otherwise etiologically related to the Veteran's service.  In addressing this question, please discuss the active duty skin complaints in September, October and November 1992, as well as the Veteran's reports that his skin condition would flare during his two-week period of ACDUTRA in the summer months.  

(b) Is there clear and unmistakable (obvious, manifest, and undebatable) evidence that genital warts existed prior to active service?  Please discuss the April 1992 report of medical history and other medical evidence supporting your conclusion, to include the possibility that such condition may not have been active on enlistment examination.

(c) If the answer to question (b) is yes, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the pre-existing genital warts WERE NOT aggravated (worsened) during service?  Please discuss the in-service skin complaints in September, October and November 1992 in this regard.

(d) If the answer to question (b) is no or the answer to question (b) is yes and question (c) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed genital warts had their onset during active service or any period of ACDUTRA or are otherwise etiologically related to the Veteran's service?  In addressing this question, please discuss the active duty skin complaints in September, October and November 1992, as well as the Veteran's reports that his skin condition would flare during his two-week period of ACDUTRA in the summer months.  

A detailed rationale for any opinion offered should be provided.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


